
	
		I
		112th CONGRESS
		1st Session
		H. R. 2531
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 44, United States Code, to repeal the
		  National Historical Publications and Records Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Wasting Archive Grants Act of
			 2011.
		2.Repeal of
			 National Historical Publications and Records Commission
			(a)RepealChapter 25 of title 44, United States Code,
			 is repealed.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is repealed.
			3.Rescission of
			 unobligated fundsThe
			 unobligated balance of funds made available to the National Historical
			 Publications and Records Commission, including amounts made available by
			 section 1561 of Public Law 112–10 (125 Stat. 137), is rescinded.
		
